Status of claims
The Amendment to claims 1, 3-6, 10-12, 18-20 and 22 filed on 03/22/2022 have been entered.
Claims 1-30 are pending.
Claims 23-30 are canceled.
Accordingly, claims 1-22, are therefore allowed.

Examiner’s Response to Amendments/Remarks
5.	Applicant’s remarks and responses filed on 03/22/2022  as regards the 101 rejection are acknowledged and persuasive. The Applicant argument that “The present claims recite specific combinations for performing traceable virtual identification that anonymizes an identity of one or more parties to transactions (e.g., virtualizing identities in the abstract is not claimed, but rather a specific way of performing virtualizing and resolving identities associated with parties to a transaction using a Virtual ID Chain in association with processing requests for transactions in which a non-virtualized identifier of parties is not provided to third-party service provider is recited and thus, an improvement to the functioning of computers used to perform transactions), which present patent eligible subject matter under 35 U.S.C. § 101, see e.g., M.P.E.P. § 2106.04 (discussing Finjan Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. 2018) finding specific steps of using a security profile in a particular 104961237.1- 15 - 
way as providing an improvement as not directed to the recited abstract idea and thus patent eligible)” Applicant therefore requests that the 35 U.S.C. § 101 rejection of record with respect to claims 1- 22 be withdrawn” is persuasive and Examiner hereby agrees to withdraw the 35 U.S.C. § 101 rejection. With no more outstanding rejections, this application is hereby allowed.


As shown above, the foregoing claim language sets forth practical applications of solutions which, consistent with the 2019 Guidance, is patent eligible under 35 U.S.C. § 101. Applicant therefore requests that the 35 U.S.C. § 101 rejection of record with respect to claims 1- 22 be withdrawn.
Therefore, with no more outstanding rejections, this application is hereby allowed.
 
Allowable Subject Matter
6.	The following is an examiner’s statement of reasons for allowance:
	 The instant claims are directed to anonymizing identities associated with parties to a transaction. the claims 1 and 6  recites “...wherein the first VMP comprises memory and at least one processor configured to: 
receive, from a data source node communicatively coupled to the one or more data networks, a virtualization request to facilitate the transaction between the user and the TSP node, wherein the virtualization request includes a Virtual ID (VID) corresponding to the user, a non-virtualized source identifier corresponding to the data source node (SID), and a transaction log corresponding to the transaction between the user and the TSP node, wherein the data source node has information associated with the user and corresponding to the transaction, wherein the VID corresponding to the user is generated by the data source node based on a non-virtualized user identifier corresponding to the user (UID), wherein the VID corresponding to the user is configured to resolve to provide the UID, wherein the TSP node is communicatively coupled to the one or more data networks, and wherein a non-virtualized TSP identifier (TSPID) corresponds to the TSP node; 
generate a VID corresponding to the data source node based on the SID, wherein the VID corresponding to the data source node is configured to resolve to provide the SID; 
store the VID corresponding to the data source node in association with the SID in a first virtualization record associated with the first VMP, 
generate a first Virtual ID Chain (VIC) based on the VID corresponding to the user and the VID corresponding to the data source node, wherein the first VIC is configured to resolve to provide the VID corresponding to the user and the SID corresponding to the data source node represented in the VIC and enable resolving UID from the VID corresponding to the user; 
store the first VIC in association with the transaction log in a first transaction record associated with the first VMP, 
transmit the first VIC, the first VMPID, and the transaction log to a second VMP of the one or more VMPs or to the TSP node, 
receive the first VIC from the second VMP or the TSP node in association with a processing request made by the TSP node, 
resolve the first VIC to provide the SID corresponding to the data source node represented in the first VIC, and 
transmit the processing request to the data source node corresponding to the SID and enable completion of the transaction without the UID of the user having been provided to the TSP node.)” 
which is not an abstract idea, as it teaches specific way of performing virtualizing and resolving identities associated with parties to a transaction using a Virtual ID Chain in association with processing requests for transactions in which a non-virtualized identifier of parties is not provided to third-party service provider is recited and thus, an improvement to the functioning of computers used to perform transactions), therefore it presents patent eligible subject matter under 35 U.S.C. § 101, see e.g., M.P.E.P. § 2106.04 and the claim language sets forth practical applications of solutions which is consistent with the 2019 Guidance, is patent eligible under 35 U.S.C. § 101. Therefore, with no more outstanding rejections, this application is hereby allowed.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT IDIAKE whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair /PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685